Citation Nr: 0612236	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-32 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected scar, scapulae, right.

2.  Entitlement to a compensable evaluation for service-
connected scar, scapulae, left.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from January 1949 to June 
1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection for scars 
of the left and right scapulae and assigned noncompensable 
evaluations effective August 21, 2002. 

The Board notes that the RO also granted service connection 
for scar, residuals, shrapnel fragment below right eye and 
assigned a noncompensable evaluation and denied entitlement 
to a 10 percent evaluation based upon multiple noncompensable 
service-connected disabilities in its February 2003 rating 
decision; however, the March 2003 Notice of Disagreement 
(NOD) only expresses disagreement with respect to the initial 
ratings assigned for the scars of the right and left 
scapulae.  Thus, the issues pertaining to the veteran's 
service-connected scar residuals below the right eye and 
entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities are outside the 
scope of this appeal and are not subject to appellate review.      

The veteran's representative noted that the veteran had 
raised several additional issues that had not been addressed 
by the RO in his July 2005 Informal Hearing Presentation 
(IHP).  The Board notes that the veteran references several 
issues in his September 2004 VA Form 9.  Therefore, the Board 
refers these undeveloped matters to the RO for due 
consideration.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In his March 2003 NOD, the veteran contends that he sustained 
damage to muscle groups I through IV due to a gunshot wound 
that entered at the right shoulder and exited at the left 
shoulder and that such damage was not addressed in the 
February 2003 RO rating decision.  The veteran's 
representative further contends in the July 2005 IHP that the 
January 2003 VA examination was not sufficient to determine 
the damage caused by the veteran's through and through wound 
and the examiner provided no explanation for his conclusion 
that the veteran's current symptoms except for his scars are 
unrelated to the wounds he sustained while serving in the 
Korean War and requests a remand for additional development.  

The veteran's service medical records reveal that he 
sustained a bullet wound to the scapular region and that he 
had two superficial wounds of both scapulae with no artery or 
nerve involvement in August 1950.  His DD Form 214 also shows 
a gunshot wound to the upper back in August 1950 as well as 
mortar shell fragments to the back and head in September 
1950.  In consideration of the veteran's contentions and 
after careful review of the evidence of record, the Board 
agrees that the January 2003 examination report is inadequate 
for reasons explained in greater detail below and finds that 
a remand for another examination and medical opinion is 
warranted in order to determine the nature and extent of any 
current manifestations of the veteran's gunshot wound(s) to 
the left and right scapulae to include any muscle injury or 
scarring.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The Board notes that separate ratings 
may be assigned for the separate and distinct manifestations 
of the same injury.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

The Board observes that the January 2003 VA examination 
report and VA treatment records dated from February 2003 to 
August 2003 document the veteran's complaints of pain and 
difficulty raising his right arm.  The January 2003 VA 
examiner wrote that he "suspect[ed]" that current symptoms 
were "probably" unrelated to the veteran's gunshot wound 
but provided no explanation for his conclusion and made no 
comment regarding any potential muscle damage.  In addition, 
the examiner noted that the veteran could not raise his right 
arm above 90 degrees; however, he did not address whether the 
veteran demonstrated limitation of motion with respect to the 
left arm or whether any such limitation was related to the 
veteran's in-service gunshot wound.  Furthermore, the January 
2003 VA examiner wrote in his report that the veteran 
sustained a bullet wound with the entry of the bullet to the 
right scapula and exit through the left scapula, but it is 
unclear from the examination report whether the examiner 
reviewed the veteran's service medical records in conjunction 
with the examination.  The Board notes that there is no 
specific reference to a through and through wound in the 
service medical records.  Therefore, the examiner should 
specifically address whether the veteran sustained a through 
and through gunshot wound to his left and right shoulders.  
The examiner should also address whether there is any muscle 
damage due to the gunshot wound(s) sustained to the left and 
right scapulae during service and report all manifestations 
or symptomatology of such damage in detail.  The factors to 
be considered in evaluating disabilities residual to healed 
wounds involving muscle groups are set forth in 38 C.F.R. 
§§ 4.55, 4.56 (2005).  In regard to the veteran's service-
connected scars, the examiner should describe the scars of 
the left and right scapulae in detail including the area 
covered by each scar and specify whether the scars are deep, 
unstable, painful on examination, or productive of limitation 
of arm function.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2005).  The examiner should thoroughly explain the 
basis of his or her conclusions and confirm review of the 
veteran's claims file to include his service medical records.  
Thereafter, the RO should consider whether a separate rating 
is warranted for any muscle injury found in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).   

The Board further finds that a remand is necessary to 
ensure due process.  During the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  The 
Board notes that the veteran was not specifically 
advised of the degree of disability and the effective 
date of the disability in regard to his scar 
disabilities prior to the February 2003 RO rating 
decision, which granted service connection and assigned 
noncompensable disability ratings for his scars of the 
right and left scapulae.  In order to ensure compliance 
with the Court ruling with respect to the veteran's 
increased rating claims for his service-connected scar 
disabilities, the RO should send to the veteran a 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  


Accordingly, the case is REMANDED for the following actions:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran should be afforded with 
an appropriate medical examination to 
determine the nature and extent of any 
current manifestations of the veteran's 
in-service gunshot wound(s) to the left 
and right scapulae to include muscle 
injury and scarring.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished and reported in detail.  
The examiner should specifically address 
whether the veteran sustained a through 
and through gunshot wound to his left and 
right scapulae.  The examiner should 
specify whether the scars of the left and 
right scapulae are deep, unstable, 
painful on examination, or productive of 
limitation of arm function.  The examiner 
should explain the basis for his or her 
opinion and confirm review of the claims 
file to include the veteran's service 
medical records.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3.  After any additional notification or 
development that the RO deems necessary 
is undertaken and in consideration of any 
new evidence, the RO should consider 
whether a separate rating is warranted 
for any muscle injury found in accordance 
with Esteban v. Brown, 6 Vet. App. 259 
(1994).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  



The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





